Case 19-03019      Doc 56    Filed 04/12/21   Entered 04/12/21 09:39:12       Page 1 of 6




                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                               NEW HAVEN DIVISION

In re:                                            :      Case No.: 19-30419 (AMN)
         PETER SIKES,                             :      Chapter 7
              Debtor                              :
                                                  :
                                                  :
         GIGANET SYSTEMS, INC.,                   :      Adv. Pro. No. 19-3019 (AMN)
              Plaintiff                           :
v.                                                :
                                                  :
         PETER SIKES,                             :
              Defendant                           :
                                                  :      Re: ECF No. 1

                                  SCHEDULING ORDER

         On October 9, 2019, the plaintiff, GigaNet Systems, Inc., commenced this

adversary proceeding against the defendant-debtor, Peter Sikes. AP-ECF No. 1. After

the defendant filed an answer but before the commencement of discovery, on July 28,

2020, the court referred the parties to mediation before the Honorable James J. Tancredi.

AP-ECF No. 30.

         Recently, on March 30, 2021, a continued Pre-Trial Conference was held to

discuss the status of the mediation efforts.          During the Pre-Trial, the plaintiff

acknowledged that notwithstanding the parties’ continued, but yet unsuccessful,

mediation efforts, a schedule leading to a trial should enter in this case.

         ACCORDINGLY, it is hereby

         ORDERED: That, on or before July 31, 2021, all fact discovery shall be completed,

not just propounded; and it is further,
Case 19-03019        Doc 56      Filed 04/12/21       Entered 04/12/21 09:39:12            Page 2 of 6




        ORDERED: That, on or before August 13, 2021, any party bearing the burden

shall disclose any experts and provide opposing counsel with reports pursuant to

Fed.R.Civ.P. 26(a)(2); and it is further

        ORDERED: That, on August 17, 2021, at 2:00 p.m., the parties shall appear for

a continued Pre-Trial Conference. The parties should expect the court to address the

following issues and to establish the following pre-trial deadlines unless they demonstrate

cause for modifications:

                (a) The manner of conducting the trial in light of the then-present status of
                    the COVID-19 pandemic;

                (b) Any adjustment to the following additional deadlines to be set by the
                    Court at that time:

                     (1) A deadline of November 12, 2021, for the filing of the following:
                            a. Each party’s list of witnesses
                            b. Each party’s list of exhibits
                            c. A copy of each exhibit to be offered by each party (pursuant
                               to the procedure set forth on the Attached EXHIBIT A)
                            d. Each party’s proposed findings of fact
                            e. Each party’s proposed conclusions of law.

                     (2) At least two (2) dates for “tech checks” in the event any witness,
                         counsel or party will appear via video conference for the trial,
                         pursuant to further order of the court respecting the manner of
                         conducting a trial in light of contemporaneous conditions;

                     (3) A deadline of November 19, 2021, for the filing of motions in limine;

                     (4) A deadline of December 1, 2021, for the filing of any opposition to
                         any motion in limine; and

                     (5) A trial commencement date of January 10, 2022, continuing as
                         needed on January 11, 2022. 1

AND IT IS FURTHER

1
       The court is reserving these dates for trial and expects they will not be modified except upon a
showing of good cause, which will require specific explanation for why the dates cannot be utilized for trial.
Counsel are expected to consult with their witnesses well in advance to ensure utilization of these trial
dates.
Case 19-03019       Doc 56   Filed 04/12/21   Entered 04/12/21 09:39:12      Page 3 of 6




       ORDERED: That, on September 10, 2021, the depositions of any experts

disclosed by a party with the burden shall be completed; and it is further

       ORDERED: That, on or before October 1, 2021, any rebuttal experts shall be

disclosed and opposing counsel provided with reports pursuant to Fed.R.Civ.P. 26(a)(2);

and it is further

       ORDERED: That, on or before November 1, 2021, the depositions of any rebuttal

experts shall be completed.

                       Dated this 12th day of April, 2021, at New Haven, Connecticut.
Case 19-03019   Doc 56   Filed 04/12/21   Entered 04/12/21 09:39:12   Page 4 of 6




                         EXHIBIT A
         Case 19-03019      Doc 56      Filed 04/12/21    Entered 04/12/21 09:39:12         Page 5 of 6
                                           United States Bankruptcy Court
                                               District of Connecticut


                                    Instructions for Parties to File
                            Proposed Trial Exhibits on the CM/ECF Docket

     •   From the CM/ECF Menu:          Select Bankruptcy or Adversary
     •   Menu Category:                 Miscellaneous
     •   Select from the Menu of “Available Events” Exhibit(s)/List of Witnesses. Click Next to proceed to the
         next page.
     •   Select the Attorney filing the Exhibit(s)/List of Witnesses, Click Next to proceed to next page.
     •   Select the Name of the Party. Click Next to proceed to next page.

Then, please follow these additional steps:

a.       At the “Attach File Screen”:

         1. Select “Browse” and locate the PDF document to be filed on your computer (your List of Exhibits).
            The List of Exhibits should include the case caption, a numerical list of exhibits, and signature
            block. The document should be titled “[Party Name] List of Exhibits”. Upload the PDF document.

         2. Underneath the document selection box, you are asked whether there are attachments to the
            document: Select “YES.” Click Next to proceed to the next page to attach the Exhibits.

b.       At the “Select Attachments Screen”:

         1. Browse for the PDF file you intend to file and attach the PDF file to be uploaded for the first exhibit.

         2. Fill in the fields below:

                        Category:              Select Exhibit from drop down box

                        Description:           Enter a short description including the exhibit number
                                               (i.e., “Exhibit 1 - Car Lease”)

         3. Click “Add to List”

         4. Repeat steps (b)(1) through (b)(3) for each exhibit.

                NOTE: EACH EXHIBIT MUST BE FILED AS A SEPARATE PDF ATTACHMENT.

c.       At prompt, select the filing party and then add the name of the List of Exhibits (for example,
         “Plaintiff’s Exhibits or List of Witnesses,” “Movant’s List of Exhibits,” etc.)

d.       CM/ECF will ask you to link the exhibits you are filing to the matter scheduled for trial (i.e., the
         complaint, a particular motion or an objection). Select the ECF No. for the subject of the evidentiary
         hearing from the list CM/ECF provides.


                                                                                                                   1
Case 19-03019      Doc 56     Filed 04/12/21     Entered 04/12/21 09:39:12        Page 6 of 6
                                  United States Bankruptcy Court
                                      District of Connecticut

The final docket text should generally appear in the following format (note that each exhibit is itemized
in the docket text):

Plaintiff's List of Exhibits Filed by John Smith on behalf of Mary Jones Plaintiff (Re:)[1] Complaint
filed by Plaintiff Mary Jones.) (Attachments: # (1) Exhibit 1 Property Deed # (2) Exhibit 2 Car Lease
Contract# (3) Exhibit 3 Police Report).




                                                                                                            2
